                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    MILTON MANNING,
         Plaintiff,

            v.                                                   No. 3:18-cv-2067 (VAB)

    WILLIAM BARR, KIRSTJEN NIELSON, &
    NIEVES CARDINALE,
         Defendants.


                         RULING AND ORDER ON MOTION TO REMAND

           Milton Manning (“Plaintiff”) is appealing the denial of his application for naturalization.

Compl., ECF No. 1. Attorney General of the United States William Barr,1 Secretary for the

Department of Homeland Security Kirstjen Nielson, and Director of the United States

Department of Homeland Security, Citizenship and Immigration Services Nieves Cardinale

(“Defendants”) move for remand and dismissal without prejudice. Mot. to Remand and Mot. to

Dismiss without Prejudice (“Mot. Remand”), ECF No. 17.

           For the reasons that follow, Defendants’ motion for remand and dismissal without

prejudice, ECF No. 17, is GRANTED.

I.         FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

           On March 29, 2018, the U.S. Citizenship and Immigrations Services (“USCIS”) denied

Mr. Manning’s N-400 form, and thus his application for naturalization, on moral character

grounds. USCIS, “Decision” (Aug. 16, 2018), ECF No. 1 at 6 (“On March 29, 2018, USCIS

denied your Form N-400 because you had not demonstrated that you met the good moral

character eligibility requirement for naturalization. USCIS reached this decision based on the



1
    Attorney General Barr has been substituted for the former Attorney General Matthew Whitaker.

                                                          1
fact that you failed to provide the requested final, sealed disposition from your Virginia Criminal

Record. The record reveals on January 3, 2017, you were charged with a felony crime, under, the

Code of Virginia, section, 40, 1-103, cruelty and injuries to children/ penalty/abandoned

infant.”).

        A month later, Mr. Manning requested a hearing, id., which the agency scheduled.

Compl. at 2.

        Before the hearing, Mr. Manning went to the USCIS office in Hartford to explain that he

had a scheduling conflict and needed a new hearing date. Id.; Mot. Remand at 1. A USCIS

staffer “advised [Mr. Manning] that his hearing would be continued[; but] the request for a

continuance [allegedly] did not reach Plaintiff’s alien file prior to the issuance of the denial of his

naturalization application.” Mot. Remand at 1. As a result, Mr. Manning’s “naturalization

application was denied for failure to appear at his scheduled hearing.” Id.

        On December 14, 2018, Mr. Manning, then pro se, filed a Complaint with this court

seeking de novo review of his naturalization application. Compl. at 4 (“Request for Relief . . . .

1) My Naturalization Application Be Reviewed, 2) My Naturalization Application Be

Granted.”).

        On May 14, 2018, Defendants filed their motion to remand and dismiss without

prejudice. Mot. Remand. Defendants’ motion corroborates Mr. Manning’s claims that he sought

and was promised a continuance, but that USCIS failed to continue his hearing and denied his

naturalization application for his failure to appear. Mot. Remand at 2. The motion also states that

on account of the agency’s “mix-up,” id., USCIS has re-scheduled Mr. Manning’s hearing for

July 2, 2019, id. However, “Defendants . . . assert that Plaintiff is not entitled to naturalization

due to his failure to produce certified disposition records with respect to the criminal charges



                                                   2
filed against him in Virginia in 2017.” Id. at 2–3.

       On June 24, 2019, the Court convened a telephonic status conference with the parties,

Minute Entry, ECF No. 20, including Mr. Manning’s recently retained counsel, Notice of

Appearance, ECF No. 14. At that conference, Mr. Manning’s counsel asked the Court not to

remand the case to the agency, but rather to exercise its jurisdiction to review Mr. Manning’s

naturalization application de novo. Minute Entry. Defendants submitted that the more efficient

route would be a remand and dismissal without prejudice. Id.

II.    DISCUSSION

       The Court will address two issues on Defendants’ motion for remand and dismissal:

(1) the source of this Court’s jurisdiction over Mr. Manning’s appeal, and (2) whether the Court

may remand this case for further proceedings at the agency.

       A.        Subject Matter Jurisdiction

       “The sole authority to naturalize persons as citizens of the United States is conferred

upon the Attorney General.” Iqbal v. Sec’y U.S. Dep’t of Homeland Sec., 190 F. Supp. 3d 322,

327 (W.D.N.Y. 2016) (citing 8 U.S.C. § 1421). However, “[t]here are three avenues of judicial

review.” Id. (quoting Escaler v. U.S. Citizenship and Immigration Servs., 582 F.3d 288, 290–91

(2d Cir.2009).

       “First, if an application for naturalization is not acted upon within 120 days of the

naturalization examination, an applicant can seek a hearing in a district court, which may

determine the application or remand it to the CIS with instructions. 8 U.S.C. § 1447(b). Second,

if an application is denied after completion of the available administrative review procedures, the

applicant is able to seek review of the denial in a district court. 8 U.S.C. § 1421(c). The court is

empowered to conduct a de novo review, making ‘its own findings of fact and conclusions of



                                                  3
law,’ and may conduct a hearing de novo. Id. Third, in extreme cases, mandamus relief may be

available under [28] U.S.C. § 1361 for a failure to perform a clear, nondiscretionary duty.”

Escaler, 582 F.3d at 291.

        Mr. Manning has neither submitted the date of his examination nor argued that the

USCIS failed to act within one hundred and twenty (120) days of that examination. Id. As a

result, Mr. Manning seems to be seeking relief under either 8 U.S.C. § 1421(c) or 28 U.S.C. §

1361.

        Section 1421 states that judicial review is available for an agency denial following “a

hearing before an immigration officer[.]” 8 U.S.C. § 1421(c). But this review, like all “[j]udicial

review in immigration matters is narrowly circumscribed.” Langer v. McElroy, No. 00-cv-2741

(RWS), 2002 WL 31789757, at *2 (S.D.N.Y. Dec. 13, 2002) (quoting INS v. Aguirre-Aguirre,

526 U.S. 415, 425 (1999)). In Langer, the court determined that it lacked jurisdiction following a

series of missed hearings and an examination by a senior INS examiner, because the agency had

not issued a final decision and the administrative review process was incomplete. Langer, 2002

WL 31789757, at *3; see also Li v. I.N.S., No. 00-cv-7868, 2003 WL 102813, at *2 (S.D.N.Y.

Jan. 10, 2003) (“According to a letter from Special Assistant U.S. Attorney F. James Loprest

(“AUSA”) to the court dated January 3, 2003, the INS has informed the AUSA that Mei Lap

Sung’s administrative appeal remains pending and his section 336(a) hearing is scheduled to be

conducted before a senior naturalization examiner at the INS's Garden City, Long Island office

on January 28, 2003 . . . .With his appeal still pending as of this date, however, plaintiff and the

court can no longer avoid the fact that this action in federal court, as plaintiff pleads it, remains

premature.”).




                                                   4
         While Langer is factually distinct from this case,2 it demonstrates the principle of judicial

restraint in immigration matters, set forth in the Second Circuit’s Aguirre-Aguirre decision and

elsewhere. Accordingly, this Court has subject matter jurisdiction over this case only if the

hearing convened in Mr. Manning’s absence and contrary to the agency’s promise of a

continuance, and subsequent denial of his application followed by a rescheduled hearing,

constitute final agency action under 8 U.S.C. § 1421(c).3 The Court need not decide this novel

issue, as prudence and the Second Circuit permit remand.

         B.       Discretionary Remand

         “A district court’s remand to an administrative agency . . . keeps a case alive[.]” Perales

v. Sullivan, 948 F.2d 1348, 1353 (2d Cir. 1991). As a result, district courts have the discretion to

remand, and remand orders are generally not appealable. Id.

         The Second Circuit may permit appeal of a district court’s remand order where that order

deprives a party of a future right to appeal. id. (“An exception to the finality requirement is

recognized when the agency to which the case is remanded seeks to appeal, and that agency

would be unable to appeal after the proceedings on remand.”); cf. Mead v. Reliastar Life Ins. Co.,

768 F.3d 102, 108–09 (2d Cir. 2014) (“Taking into consideration our prior case law and the

various analytical approaches used by our sister circuits, we now hold that remands to ERISA

plan administrators generally are not ‘final’ because, in the ordinary case, they contemplate

further proceedings by the plan administrator .”) (internal citations omitted)).




2
  Factual distinctions between Langer and the present case include that: (1) the Langer plaintiff’s application had
been accepted, not denied; (2) the missed hearings were naturalization ceremonies; and (3) Defendants had not
admitted that they mistakenly held a hearing rather than continuing it.
3
  The Court recognizes that a third avenue of judicial review may be available to Mr. Manning. See Escaler, 582
F.3d at 291. Mr. Manning has not argued for this extraordinary relief, however, and the Court presently finds no
support for such relief.

                                                          5
       Here, remand to USCIS deprives neither party of the opportunity to appeal. Indeed, Mr.

Manning may prevail at next week’s hearing before the agency. That result would be a faster

route to naturalization than a full hearing before this Court.

       Alternately, should the agency deny Mr. Manning’s naturalization application following

next week’s hearing, Mr. Manning may appeal to this Court. Remand thus does not deprive Mr.

Manning of a hearing before this Court; it merely keeps alive another path to naturalization.

Perales, 948 F.2d at 1353.

       For this reason, the Court grants Defendants’ motion for remand and dismissal without

prejudice. Mot. Remand.

IV.    CONCLUSION

       For the reasons above, Defendants’ motion for remand and dismissal without prejudice,

ECF No. 17, is GRANTED.

       The Clerk of the Court is respectfully directed to remand this case to U.S. Citizenship and

Immigrations Services for further proceedings, and close this case.

       The Clerk’s Office is instructed that, if any party appeals to this court the decision made

after the remand, any subsequent appeal is to be assigned to the undersigned.

       SO ORDERED at Bridgeport, Connecticut, this 27th day of June, 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
